FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For April 05, 2013 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 05 April 2013 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 2007 Sharesave Plan Period of return: From: 01 October 2012 To: 31 March 2013 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Peter Helmn Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 2007 Irish Sharesave Plan Period of return: From: 01 October 2012 To: 31 March 2013 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Peter Helmn Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 1997 Sharesave Scheme Period of return: From: 01 October 2012 To: 31 March 2013 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Peter Helmn Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 2007 Executive Share Option Plan Period of return: From: 01 October 2012 To: 31 March 2013 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Peter Helmn Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 1999 Executive Share Option Scheme Period of return: From: 01 October 2012 To: 31 March 2013 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Peter Helmn Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc Medium-term Performance Plan Period of return: From: 01 October 2012 To: 31 March 2013 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Peter Helmn Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc Employee Share Ownership Plan Period of return: From: 01 October 2012 To: 31 March 2013 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Peter Helmn Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc Option 2000 Scheme Period of return: From: 01 October 2012 To: 31 March 2013 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Peter Helmn Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: National Westminster Bank Group 1994 Executive Share Option Scheme Period of return: From: 01 October 2012 To: 31 March 2013 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Peter Helmn Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The 1999 NatWest Group Sharesave Scheme Period of return: From: 01 October 2012 To: 31 March 2013 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Peter Helmn Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: First Active plc 1cheme Period of return: From: 01 October 2012 To: 31 March 2013 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Peter Helmn Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: First Active plc 2cheme Period of return: From: 01 October 2012 To: 31 March 2013 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Peter Helmn Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: First Active plc 1998 Share Option Scheme Period of return: From: 01 October 2012 To: 31 March 2013 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Peter Helmn Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: First Active plc 2002 Approved Share Option Scheme Period of return: From: 01 October 2012 To: 31 March 2013 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Peter Helmn Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 2010 Deferral Plan Period of return: From: 01 October 2012 To: 31 March 2013 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Peter Helmn Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 2010 Long Term Incentive Plan Period of return: From: 01 October 2012 To: 31 March 2013 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Peter Helmn Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 2010 Company Share Option Plan (Option 2011) Period of return: From: 01 October 2012 To: 31 March 2013 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Peter Helmn Telephone number of contact: 0 Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
